IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


BETTY ARNOLD,                         : No. 710 MAL 2014
                                      :
                     Petitioner       :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
            v.                        :
                                      :
                                      :
APPEL & YOST, LLP, GRETA R. AUL,      :
ESQ., ROBERT L. ARNOLD, ESQ.,         :
DAVID W. MERSKY, ESQ., ALBERT D.      :
D'AGOSTINO, AND D'AGOSTINO &          :
BRISELLI FINANCIAL GROUP,             :
                                      :
                     Respondents      :


                                   ORDER


PER CURIAM

      AND NOW, this 12th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.